Citation Nr: 0913035	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-18 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, secondary to 
diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction, secondary to diabetes mellitus.

4  Entitlement to service connection for a detached retina of 
the right eye, secondary to diabetes mellitus.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran, his spouse and a friend


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1972.  This included service in Thailand from January 1970 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
diabetes mellitus, for peripheral neuropathy, erectile 
dysfunction, and a detached right retina, secondary to 
diabetes mellitus, and for bilateral hearing loss.  

In March 2009, the Veteran testified before the Board at a 
hearing held at the local VA office.  At the hearing, he 
submitted pertinent evidence that was accompanied by a waiver 
of RO consideration.  This evidence will be considered by the 
Board in the adjudication of this appeal.

At his March 2009 hearing before the Board, the Veteran 
raised new claims of entitlement to service connection for 
ampullary cancer, secondary to diabetes mellitus, and 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.  To date, VA has not adjudicated 
these claims and these issues are referred to the RO for 
appropriate action.

In April 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's peripheral neuropathy, erectile dysfunction, 
detached retina of the right eye and bilateral hearing loss 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in Thailand from January 
1970 to January 1971.  He did not serve in the Republic of 
Vietnam during service, and there is no record of his having 
stepped foot into the country at any time during active 
service.

2.  Herbicide agents were used to control growth of 
vegetation at Nakhon Phanom Air Force Base in Thailand.

3.  The Veteran was exposed to herbicide agents while on 
temporary duty at Nakhon Phanom.

4.  The medical evidence shows that the Veteran's diabetes 
mellitus type 2 is compensably disabling.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes 
mellitus type 2 have been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including diabetes mellitus, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes Type II 
diabetes mellitus (adult onset diabetes), if manifest to a 
compensable degree at any time after service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The Veteran contends that he was exposed to herbicide agents 
while serving in Thailand and that he is therefore entitled 
to service connection for diabetes mellitus.

His service personnel records show that for the period from 
January 1970 to January 1971, the Veteran was stationed in 
Thailand with the 809th Engineering Battalion.  His service 
personnel records additionally show that he received the 
Vietnam Service Medal and the Vietnam Campaign Medal.  He did 
not have any service within the Republic of Vietnam, and nor 
does the Veteran so contend.  Members of the United States 
armed forces serving in Thailand between July 1965 and March 
1973 who served in direct support of operations in Vietnam 
were eligible for the Vietnam Service Medal and the Vietnam 
Campaign Medal.  Thus, although the Veteran's service in 
Thailand made him eligible to receive these awards, there is 
no evidence that he served in Vietnam, or under conditions of 
service involving duty or visitation in the Republic of 
Vietnam for the purposes of the regulation governing the 
presumption of service connection for certain diseases due to 
herbicide exposure.  Because presumptive service connection 
has only been established for the use of herbicide agents in 
Vietnam, the Board concludes that the Veteran was not 
presumptively exposed to herbicides during his military 
service, and that he is therefore not entitled to service 
connection for diabetes mellitus on a presumptive basis.  38 
C.F.R. § 3.307(a)(6)(iii).  The Board will therefore address 
the merits of the Veteran's claim on alternate bases.   

In March 2009 testimony, the Veteran described exposure to 
herbicide agents while working in road construction in 
Thailand as a result of direct contact with foliage that had 
been sprayed with chemicals and through drinking and swimming 
in water that had been contaminated by runoff.  He 
additionally described exposure as a result of his 
participation in clearing brush for the extension of a 
perimeter fence at the Nakhon Phanom Air Force Base (NKP).  
Although he himself had not sprayed the defoliants, the 
perimeter area in which he worked had been sprayed.  The 
Veteran argued that because it was clear that herbicide 
agents had been liberally used at NKP, and he had been 
temporarily stationed at NKP, and had otherwise visited NKP 
on a total of four occasions, his exposure to herbicide 
agents at NKP should be presumed.  

The Veteran's service records demonstrate that his duties 
involved the use of heavy equipment and that his military 
occupational specialty was wheel tractor operator, but do not 
show either that he was temporarily assigned to duty at NKP 
or that he otherwise visited NKP.  However, the Veteran has 
stated, both in writing and in testimony before the Board, 
that when he initially arrived in Bangkok, Thailand, he was 
flown to NKP, where he stayed for two days until he was 
transferred to his base at Camp Ruam Chit Chai, located 50 km 
west of NKP.  Shortly thereafter, he was sent to NKP with the 
"earth moving platoon" for two months temporary duty.  
After this temporary duty, he returned to NKP on two 
occasions:  upon departing for, and arriving from, "R&R."  
In support of these assertions, the Veteran submitted 
numerous photographs showing him with an "earth moving" 
machine and of NKP.  The photographs of NKP reflect the heavy 
clearing of vegetation.

The Veteran's testimony is consistent with his military 
occupational specialty and the unit history for the 809th 
Engineering Battalion.  The unit history for the 809th 
Engineering Battalion shows that the 809th Engineering 
Battalion was responsible for construction of Route 22 and 
Route 223.  A map submitted by the Veteran shows that Route 
22 connected Ruam Chit Chai to NKP.  The unit history shows 
that the Veteran's Company (C Company) intermittently worked 
on Route 22 and Route 223 until May 1970, when intensive work 
began on Route 223.  While the unit history does not 
specifically show that Company C, or any portion thereof, was 
ever temporarily assigned to NKP, the unit history does 
demonstrate that various Companies were at times diverted to 
NKP for support of base operations there.

Because the Veteran has provided credible testimony of his 
having been assigned to temporary duty at NKP and having 
visited NKP on several other occasions, and this testimony is 
consistent with his unit history, the map of Routes 223 and 
23, and the photographic evidence, the Board finds, giving 
the Veteran the benefit of the doubt, that it is likely that 
at some point the Veteran was at NKP while he was stationed 
in Thailand.  38 U.S.C.A. § 5107(b) (West 2002).

Having determined that the Veteran was likely located at NKP 
at some point while he was stationed in Thailand, the next 
question before the Board is whether there is probative 
evidence demonstrating the use of herbicide agents at NKP.

A declassified United States Air Force report (Project CHECO 
Southeast Asia Report - Base Defense in Thailand) discloses 
that herbicides were regularly employed at U.S. Air Force 
bases within Thailand to "assist in the difficult task of 
vegetation control."  Tropical vegetation aided by monsoon 
rains was noted to grow almost faster than it could be 
controlled.  The report specifically noted that NKP "had the 
usual rainy season vegetation problems, but heavy use of 
herbicides kept the growth under control in fenced areas."  
The report later notes that the extent to which vegetation 
had been cleared at U.S. Air Force bases in Thailand was 
"graphically illustrated" in the case of NKP, where 
photographs taken in the early days of base construction 
showed an airfield carved out of "virgin jungle," and later 
photographs showed very little vegetation at all.

Based upon the CHECO report, it appears that herbicide agents 
were liberally used at NKP.  Significantly, the photographs 
submitted by the Veteran also corroborate the heavy 
defoliation of NKP.  Having determined that the Veteran was 
likely present at NKP while stationed in Thailand and that 
herbicide agents were used at NKP, the Board finds that it is 
as likely as not that the Veteran was exposed to herbicide 
agents while at NKP.

Post-service medical records reflect the Veteran has been 
diagnosed with Type II diabetes mellitus, and in light of the 
Board's finding that he was exposed to herbicides while 
serving in Thailand, the inquiry shifts to whether his 
diabetes mellitus type 2 is manifest to a compensable degree.  
The evidence shows that the Veteran's diabetes mellitus 
requires insulin and thus under the criteria contained in 
Diagnostic Code 7913, his diabetes mellitus warrants a 
compensable evaluation.  As such, service connection is 
warranted for diabetes mellitus type 2.


ORDER

Service connection for diabetes mellitus is granted.

REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for peripheral 
neuropathy of the lower extremities, erectile dysfunction, a 
detached retina of the right eye and for bilateral hearing 
loss.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  

As to his peripheral neuropathy claim, post-service medical 
records reflect the Veteran has been diagnosed with Type II 
diabetes mellitus and suggests that he may have diabetic 
peripheral neuropathy of the bilateral lower extremities.  
See Dr. Gary W. Chandler's March 2005 progress note.  
Similarly, although there is no clinical evidence in this 
case demonstrating that the Veteran's erectile dysfunction 
and detached retina of the right eye are related to his 
diabetes mellitus, the medical evidence suggests such a 
possible relationship.  Thus, the Board concludes that a 
remand for an examination and etiological opinion is 
necessary to adjudicate these claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Next, with regard to the claim of entitlement to service 
connection for bilateral hearing loss, the Veteran reports 
that he experienced the onset of bilateral hearing loss 
shortly after his separation from service.  He relates his 
bilateral hearing loss to acoustic trauma sustained during 
service as a result of duties involving the use of heavy 
equipment.  The Veteran's service records demonstrate that he 
was a wheel tractor operator and that he was involved in road 
construction while stationed in Thailand.  The Veteran 
acknowledges that his service treatment records are negative 
for evidence demonstrating complaints or findings of hearing 
loss but asserts that such is only because his hearing loss 
did not bother him at that time.  

The Veteran has not yet been afforded a VA examination with 
respect to his claim of entitlement to service connection for 
bilateral hearing loss.  Because the Veteran has provided 
credible testimony regarding exposure to acoustic trauma in 
service, and he is competent to report current hearing loss, 
as hearing loss is experienced through the Veteran's senses, 
and it remains unclear to the Board whether his current 
bilateral hearing loss is related to noise exposure during 
service, the Board concludes that a remand for an examination 
and etiological opinion is necessary.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination to ascertain whether his 
peripheral neuropathy of the lower 
extremities, erectile dysfunction 
and/or the detachment of his right 
retina is etiologically related to his 
diabetes mellitus.  All indicated tests 
and studies must be conducted.  The 
examiner should specifically opine as 
to the following:

Is it at least as likely as not 
that the Veteran's peripheral 
neuropathy of the lower 
extremities, erectile dysfunction 
and/or right retinal detachment is 
etiologically related to his 
diabetes mellitus?  The examiner 
should address whether the 
diabetes mellitus either caused or 
materially contributed to the 
peripheral neuropathy of the lower 
extremities, erectile dysfunction 
and detachment of the retina.

The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The rationale for the 
opinions, with citation to relevant 
medical findings, must be provided.

2.  Schedule the Veteran for an 
audiological examination for the purpose 
of ascertaining whether his bilateral 
hearing loss is the result of his active 
service.  The report of examination 
should reflect that the claims folder was 
reviewed.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings.  Based upon a 
review of the claims folder, the examiner 
should provide the following opinion:

Is it at least as likely as not 
that the Veteran's hearing loss is 
causally related to his period of 
active service, including exposure 
to hazardous noise, such as that 
associated with the use of heavy 
equipment and road construction?  
The examiner should consider the 
Veteran's statements regarding 
continuity of symptomatology and 
his history of insignificant noise 
exposure following his separation 
from service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did 
not comment on the Veteran's report 
of in-service injury and instead 
relied upon the absence of evidence 
in the service medical records to 
provide a negative opinion).

3.  Then, readjudicate the appeal.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


